DETAILED ACTION
	Claims 1-26 are pending.
	Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 21, the claim recites an electrochemical cell comprising a liquid electrode and a first electrode in contact with the liquid electrolyte, there being a liquid side layer and a gas side layer wherein the capillary pressure on the liquid side layer is +0.1 bar or more and the capillary pressure on the gas side layer is -0.1 bar or more negative.
Prior art Swiegers et al. (US 2015/0292094) teaches a gas permeable electrode for a fuel cell comprising a liquid side and a gas side wherein there is a capillary gradient across the electrode (par. 88, fig. 3b).  Swiegers does not teach a liquid electrolyte and does not teach a negative capillary pressure and a positive capillary pressure at the claimed locations.
Claim 23 recites a method of making a gas diffusion electrode comprising the steps of mixing a ptfe powder and catalyst material and applying it onto a bubble suppression layer while applying a shear force to fibrillate the PTFE particles.
Prior art Sharman (US 2012/0321988) teaches that PTFE may be fibrillated using shear force to form a dough that is applied between an ePTFE membrane and a catalyst layer (par. 48, fig. 3). Sharman does not teach that the material is applied to a bubble suppression layer.
Claim 25 recites a method of making a gas diffusion electrode comprising the steps of mixing a ptfe powder and catalyst material and applying it onto a PTFE membrane while applying shear force to fibrillate the particles.
Prior art Sharman (US 2012/0321988) teaches that PTFE may be fibrillated using shear force to form a dough that is applied between an ePTFE membrane and a catalyst layer (par. 48, fig. 3). Sharman does not teach that the material is applied to a ePTFE membrane during fibrillation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729